      Case 3:13-cv-00150-BAJ-EWD             Document 107-1        02/27/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

TROY LILLIE, et al,                         *              CIVIL ACTION NO. 3:13-cv-00150
                                            *
                                            *
                        Plaintiffs,         *
                                            *
      VERSUS                                *              JUDGE Brian A. Jackson
                                            *
STANFORD TRUST COMPANY, et al.,             *
                                            *
                        Defendants.         *              MAGISTRATE Erin Wilder-Doomes
___________________________________________ *
                                            *
ROBERT C. AHDERS,                           *
                                            *              CIVIL ACTION NO. 3:16-cv-00801
                        Plaintiffs,         *
                                            *              JUDGE Brian A. Jackson
      VERSUS                                *
                                            *
SEI PRIVATE TRUST COMPANY, et al.,
                                            *              MAGISTRATE Erin Wilder-Doomes
                        Defendants.         *
                                            *
*********************************************

   SEI INVESTMENTS COMPANY AND SEI PRIVATE TRUST COMPANY’S
MEMORANDUM IN SUPPORT OF THEIR MOTION FOR A STATUS CONFERENCE

       This litigation has recently returned to this Court after more than five years in

multidistrict litigation proceedings in the Northern District of Texas (following more than three

and a half years in state court). Defendants SEI Investments Company and SEI Private Trust

Company (collectively, “SEI”) submit this memorandum in support of SEI’s request for a status

conference to provide the Court with an overview of the procedural history and pending motions

and to assist the Court in considering how best to manage this litigation on remand.

       A.      Summary of Procedural History

       Filed in Louisiana state court in 2009, the Lillie action was originally brought against the

Stanford Trust Company (“Stanford Trust”), Louisiana’s Office of Financial Institutions, and
      Case 3:13-cv-00150-BAJ-EWD              Document 107-1         02/27/19 Page 2 of 10



SEI. Plaintiffs allege they invested in Certificates of Deposit (“CDs”) that Stanford International

Bank, Ltd. (“SIBL”) issued as part of a Ponzi scheme perpetrated by R. Allen Stanford and his

affiliated companies. After the Stanford entities went into receivership, the Lillie Plaintiffs

voluntarily dismissed Stanford Trust. The state court eventually granted class certification.

While the matter was on appeal, Plaintiffs amended the state court petition in Lillie to name

seven insurers of SEI as additional Defendants. The insurers then removed the case to this

Court. After removal, the Judicial Panel on Multi-District Litigation severed Plaintiffs’ claims

against Louisiana’s Office of Financial Institutions and transferred the remainder of the action to

the MDL court.

       After the court-approved notice was sent to the class, certain opt-outs from that class filed

the Ahders case. The Ahders complaint is virtually identical to the allegations in Lillie and has

generally been following the Lillie action.

       B.    The Remaining Claim and Pending Fully Briefed Summary Judgment Motion

       As a result of motion-to-dismiss proceedings in Texas, the MDL court dismissed all

claims that would seek to hold SEI primarily liable. Lillie v. Stanford Trust Co., No. 3:13-cv-

3127-N, 2015 WL 13741932, at *2-3 (N.D. Tex. Sept. 22, 2015) (attached as Exhibit A); Ahders

v. SEI Private Trust Co., No. 3:17-cv-52-N-BQ, Dkt. 49 (N.D. Tex. Mar. 31, 2017) (“Ahders

Dismissal Order”) (attached as Exhibit B). All that remains of Plaintiffs’ claims against SEI and

its insurers is a single claim seeking to hold SEI secondarily liable under the control-person

provision of the Louisiana Securities Law, La. Rev. Stat. § 51:714(B). That provision requires

the allegedly secondarily liability to actually control the primarily liable party and states, in

relevant part:

                 Every person who directly or indirectly controls a person liable
                 under Subsection A of this Section [i.e., the primary liability



                                                  2
         Case 3:13-cv-00150-BAJ-EWD                    Document 107-1           02/27/19 Page 3 of 10



                    provision], . . . is liable jointly and severally with and to the same
                    extent as the person liable under Subsection A of this Section
                    unless the person whose liability arises under this Subsection
                    sustains the burden of proof that he did not know and in the
                    exercise of reasonable care could not have known of the existence
                    of the facts by reason of which liability is alleged to exist.

Id. (emphasis added). With respect to primary liability, “Section 712(A) makes it unlawful for

a seller [of covered securities] to make a material misstatement or omission” in connection with

the offer or sale of securities. Heck v. Triche, 775 F.3d 265, 282 (5th Cir. 2014) (citing La. Rev.

Stat. § 51:712(A)).

           Under the language of the control-person provision, as interpreted by the Fifth Circuit,

Plaintiffs’ control-person claim requires proof that Stanford Trust was primarily liable to

Plaintiffs and that SEI had control over Stanford Trust with respect to “the specific transaction or

activity” upon which the primary violation is based. Lillie v. Stanford Trust Co., No. 3:13-cv-

3127-N, 2016 WL 10591374, at *6 (N.D. Tex. May 2, 2016) (order adopting the state court’s

class certification order) (attached as Exhibit C); Heck, 775 F.3d at 283.

           In September 2018, SEI filed a motion for summary judgment in Lillie at the invitation of

MDL Judge Godbey. The undisputed evidence shows that SEI did not control Stanford Trust or

any Stanford entity, let alone in connection with the specific acts that give rise to Stanford

Trust’s alleged primary liability. Moreover, it is clear that Plaintiffs do not even intend to prove

actual control by SEI over a primarily liable actor. Instead, in their summary judgment

opposition and separate “motion to dismiss” the summary judgment motion, Plaintiffs make

plain that they hope to be able to prove that SEI “enabled” or “failed to prevent” the fraud.

Plaintiffs’ theories and evidence falls well short of the legal standard for control as a matter of

law, and summary judgment should be granted.1


1
    A copy of the docket sheets in Lillie and Ahders are attached for the Court’s convenience as Exhibits D and E.


                                                            3
       Case 3:13-cv-00150-BAJ-EWD                   Document 107-1           02/27/19 Page 4 of 10



        C.       Factual Background

        The underlying fraudulent scheme here was orchestrated and executed by R. Allen

Stanford and his various Stanford-affiliated companies. “Through his corporations, Stanford

represented to prospective investors that their funds would be reinvested in high-quality

securities so as to yield the investors the high rates of return purportedly guaranteed by the CDs.”

Janvey v. Democratic Senatorial Campaign Comm., Inc., 712 F.3d 185, 188 (5th Cir. 2013). It

would appear that Stanford was mostly using new investments to repay earlier investors and

enrich himself. See id. Stanford and his chief financial officer were prosecuted and convicted of

federal crimes by the U.S. Department of Justice (“DOJ”). Id. at 189. He and his companies

were charged and found liable for civil violations of the federal securities laws by the Securities

and Exchange Commission (“SEC”). Id. A receiver was appointed to preserve the Stanford

companies’ resources and pursue any Stanford assets that had been fraudulently conveyed to

third parties. Id. As a result of these proceedings, Stanford and his companies have been

ordered to repay $6 billion, and Stanford is serving a 110-year prison sentence. Chadbourne &

Parke LLP v. Troice, 571 U.S. 377, 384-85, 394 (2014).2

        The evidence shows that SEI’s relationship with Stanford Trust in connection with the

SIBL CDs arose from a contract. See SEI MSJ Mem. 8-18. Under the terms of that contract,

SEI acted as an outside vendor for Stanford Trust. Id. at 9-10. As it did for many dozens of

other large and small bank clients, SEI furnished its software-based trust accounting system,

“Trust 3000,” to Stanford Trust along with associated standard services. Id. The Trust 3000

system enables banks and trust companies like Stanford Trust to maintain internal recordkeeping

for their trust customers and to reflect different kinds of assets—including publicly-traded


2
 Although it is clear that Stanford and certain of his companies committed fraud, whether Stanford Trust has
committed a primary violation of the Louisiana Securities Law remains unresolved.


                                                         4
      Case 3:13-cv-00150-BAJ-EWD             Document 107-1        02/27/19 Page 5 of 10



securities and assets without readily determinable values, such as art, real estate, and CDs—in a

single bank statement. Id. at 11. In Stanford Trust’s case, Stanford Trust would identify specific

customers and identify particular assets held by those customers; Trust 3000 would automatically

update the value of publicly-traded securities; Stanford Trust would either update or provide SEI

with the value of other assets, including the CDs, at the close of a month; and Trust 3000 would

transmit this account information to a third-party printing company that then prepared and

delivered Stanford Trust statements to Stanford Trust’s end clients. Id. at 16. In return for

providing Trust 3000, SEI received a modest fixed fee based on the number of Stanford Trust

accounts. Id. at 17-18.

       Far from granting SEI any control over Stanford Trust—much less in connection with

SIBL CDs—the contract established that the parties had the opposite sort of relationship.

Stanford Trust had authority to issue instructions to SEI, and Stanford Trust bore responsibility

for pricing the SIBL CDs and for statement review and distribution. Id. at 10. SEI did not have

any input—let alone control—in relation to the CDs’ marketing or valuation. Id. at 10-15. The

contract expressly distinguished between marketable securities, whose values SEI was

responsible for obtaining from widely available pricing reports, and non-marketable securities

“including . . . CDs,” which Stanford Trust had responsibility for valuing and updating. Id. at

11-12. SEI also lacked any sort of ownership interest in Stanford Trust or any representation on

Stanford Trust’s board of directors as a typical “control person” might have. Id. at 8-9.

       Further confirming a lack of control by SEI, although the Stanford Ponzi scheme has

been the subject of extensive investigations over the past ten years—by DOJ, the SEC, the court-

appointed receiver, and others—none of these entities has ever alleged that SEI committed




                                                 5
      Case 3:13-cv-00150-BAJ-EWD             Document 107-1        02/27/19 Page 6 of 10



wrongdoing in connection with the Stanford collapse, much less contend that SEI “controlled”

any Stanford party.

       D.      Status of Discovery

       In the nine years that the Lillie action has been pending, SEI has provided substantial

discovery to Plaintiffs. During the course of the state court proceedings, SEI produced thousands

of pages of documents, responded to 43 interrogatories, and put forward two corporate designees

whose depositions were taken by Plaintiffs. Plaintiffs’ state-court corporate deposition notice

included 52 topics, including numerous topics on merits-related issues, many of which were

addressed in those depositions.

       Plaintiffs had further opportunities for discovery in the federal MDL proceedings. SEI

served its initial disclosures in June 2015, although Plaintiffs did not serve discovery requests

until June 2018, three years later. Plaintiffs served 134 interrogatories on SEI, and SEI

responded in July 2018. Later, on September 21, 2018, Plaintiffs took a Rule 30(b)(6) deposition

of another SEI corporate designee, who testified that he spent 34 hours preparing to testify and

met with 11 SEI employees in preparation for the 28 topics included in Plaintiffs’ deposition

notice. In December 2018, SEI responded to 166 further requests for production of documents.

And just recently, SEI has produced over 32,000 documents representing nearly 137,000 pages.

       E.      The Court Should Decide SEI’s Pending Summary Judgment Motion

       Although Plaintiffs contend that SEI bears responsibility for the Stanford scheme, the law

and undisputed facts refute Plaintiffs’ contentions. Applying the Fifth Circuit’s holding in Heck

v. Triche, the MDL court held that SEI cannot be primarily liable under the Louisiana Securities

Law because it is not a “seller” of securities as required by the statute. Lillie, 2015 WL




                                                 6
       Case 3:13-cv-00150-BAJ-EWD                    Document 107-1           02/27/19 Page 7 of 10



13741932, at *2-3 (citing Heck, 775 F.3d at 282); see also Ahders Dismissal Order, at 2.3 As a

result, there remain no primary liability claims against SEI in this matter.

         SEI’s summary judgment filings explain why Plaintiffs’ control-person claim for

secondary liability also fails as a matter of law. See SEI MSJ Mem.; SEI MSJ Reply. In short,

Louisiana law, like federal law, requires plaintiffs to establish that the defendant had actual

control of the specific conduct that creates the primary actor’s liability. Under the statute’s plain

language, “control” has an expressly defined meaning: “control” means “the power to direct”

the primary violation. La. Rev. Stat. § 51:702(4). This definition, as article 9 of the Civil Code

establishes, must “be applied as written and no further interpretation may be made in search of

the intent of the legislature.” Consistent with the Fifth Circuit’s teaching in Heck, applying that

definition here requires granting SEI’s motion for summary judgment. The evidence is

undisputed that the parties’ relationship arose out of a contract, under which SEI unambiguously

lacked any power to direct the alleged primary violations by Stanford Trust.

         Plaintiffs’ opposition to SEI’s summary judgment motion does not contend that there is

evidence that SEI had the power to direct any underlying fraudulent conduct. Instead, Plaintiffs

say they hope to prove that SEI allegedly enabled or failed to prevent the misconduct in its role

as a vendor for Stanford Trust. Lillie, N.D. Tex. Dkt. 261. SEI’s summary judgment briefs

establish that courts have resoundingly rejected control-person claims premised on these more



3
  SEI recognizes that this Court is deeply familiar with the Heck case. Although this Court and ultimately the Fifth
Circuit upheld defendant Wayne Triche’s liability under the Louisiana Securities Law, the Fifth Circuit emphasized
that Triche was foreclosed from challenging the jury instructions on the control-person theory under the invited-
error doctrine—because Triche had opposed separately instructing the jury on Louisiana’s control-person
provision—and found sufficient evidence that the fraudulent scheme depended on Triche’s “instruction or
approval.” Heck, 775 F.3d at 281, 285. Unlike the trial court proceedings in Heck, the meaning and requirements
for “control” are squarely before the Court. Moreover, SEI’s role in the present dispute bears no resemblance to
Triche’s role in Heck and, if anything, is more analogous to the role of defendant Daryl DeArmond, who provided
some business consulting services and was granted judgment as a matter of law during the trial. Transcript of June
9, 2011 Jury Trial Proceedings at 91-95, Heck v. Buhler, No. 3:07-cv-00021, Dkt. No. 221 (M.D. La. Apr. 4, 2014).


                                                         7
       Case 3:13-cv-00150-BAJ-EWD                    Document 107-1            02/27/19 Page 8 of 10



capacious concepts of enablement or failure to prevent. As SEI’s briefing explains, that is true

both for courts applying the Louisiana Securities Law as well as for courts applying federal law

in the specific factual context presented by this litigation, where a defendant provided

administrative or ancillary services that were allegedly necessary for the execution of a Ponzi

scheme. SEI MSJ Mem. 21-23, 29-33; SEI MSJ Reply 4-7.

         In an attempt to avoid the lack of legal or factual support for their claims, Plaintiffs filed

what they have styled as a “motion for dismissal” of SEI’s summary judgment motion. This

filing asserts in general terms that Plaintiffs need more of an opportunity to conduct discovery.

Lillie, N.D. Tex. Dkt. 263. But as SEI’s opposition to that motion explains, Plaintiffs’ request

for more discovery does not satisfy the standards of Federal Rule of Civil Procedure 56(d),

because it does not identify specific facts susceptible of collection in discovery that would create

a genuine issue of material fact regarding the dispositive issue of control. Lillie, N.D. Tex. Dkt.

269 (“SEI Opp.”). More importantly, as noted above, Plaintiffs do not assert that any additional

discovery will enable them to establish control. Instead, they seek discovery in the hope that

they can prove some lesser theory that is inadequate as a matter of law.

         Plaintiffs have already had ample opportunity for discovery. Although this litigation has

been ongoing for ten years, its lengthy duration is not the result of any unwillingness by SEI to

fulfill its discovery obligations.4 Dating all the way back to the Lillie case’s time in state court,

SEI has diligently responded to voluminous discovery requests from Plaintiffs and provided

substantial discovery. Plaintiffs and SEI have collectively taken 21 depositions of parties and



4
  Much of this litigation’s duration is attributable to the adjudication of threshold procedural issues. Those include:
the Lillie Plaintiffs’ decision to amend their state court petition to add new Defendants, who then removed the case
to federal court and thus prompted a motion to remand from Plaintiffs; questions about whether the federal securities
laws preempt Plaintiffs’ state-law claims, which ultimately led to appellate review and a decision by the United
States Supreme Court in a companion case, Troice, 571 U.S. 377; and issues related to the propriety of class
certification.


                                                          8
      Case 3:13-cv-00150-BAJ-EWD             Document 107-1        02/27/19 Page 9 of 10



non-parties, over 100,000 pages of documents have been produced, and SEI has responded to

162 interrogatories. SEI MSJ Mem. 5; see also SEI Opp. 6-20 (detailing SEI’s good-faith

participation in discovery).

       SEI respectfully submits that resolving SEI’s motion for summary judgment provides the

most expedient way forward in this matter. A review of the parties’ papers, including Plaintiffs’

misguided efforts to invoke Rule 56(d), shows that the remaining dispute in this litigation is a

legal one, not a factual one. The relevant authorities support granting SEI’s motion for summary

judgment because there is no genuine dispute of fact material to Plaintiffs’ control-person claim.

Plaintiffs’ sole remaining theory fails as a matter of law, and so this Court should enter summary

judgment in SEI’s favor and bring this long-running litigation to a close.



Dated: February 27, 2019                             Respectfully submitted,


 Of Counsel:                                          /s/ Michael H. Rubin______
 J. Gordon Cooney, Jr.                                Michael H. Rubin (10833)
 Kenneth A. Polite, Jr. (33317)                       Juston M. O’Brien (26447)
 Ryan P. McCarthy                                     McGlinchey Stafford PLLC
 (Motion for Admission Pro Hac Vice pending)          301 Main Street, 14th Floor
 Morgan, Lewis & Bockius LLP                          Baton Rouge, LA 70801
 Philadelphia, PA 19103-2921                          Telephone: (225) 383-9000
 Telephone: (215) 963-5000                            Facsimile: (225) 343-3076
 Facsimile: (215) 963-5001                            mrubin@mcglinchey.com
                                                      jobrien@mcglinchey.com




                                                 9
     Case 3:13-cv-00150-BAJ-EWD            Document 107-1        02/27/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I certify that on this 27th day of February, 2019, a copy of this pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to all known counsel of record by operation of the court’s CM/ECF system.



                              /s/ Michael H. Rubin
